
	
		II
		112th CONGRESS
		2d Session
		S. 3530
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2012
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Defense to establish a
		  process to determine whether individuals claiming certain service in the
		  Philippines during World War II are eligible for certain benefits despite not
		  being on the Missouri List, and for other purposes.
	
	
		1.Determination of certain
			 service in Philippines during World War II
			(a)In
			 generalThe Secretary of
			 Defense, in consultation with the Secretary of Veterans Affairs and such
			 military historians as the Secretary of Defense considers appropriate, shall
			 establish a process to determine whether a covered individual served as
			 described in subsection (a) or (b) of section 107 of title 38, United States
			 Code, for purposes of determining whether such covered individual is eligible
			 for benefits described in such subsections.
			(b)Covered
			 individualsFor purposes of this section, a covered individual is
			 any individual who—
				(1)claims service
			 described in subsection (a) or (b) of section 107 of title 38, United States
			 Code; and
				(2)is not included
			 in the Approved Revised Reconstructed Guerilla Roster of 1948, known as the
			 Missouri List.
				
